t c memo united_states tax_court ronny h and charlotte a schmalzer petitioners v commissioner of internal revenue respondent docket no filed date ronny h and charlotte a schmalzer pro_se robert h schorman for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure after a concession by respondent the issues for decision are to what extent are petitioners taxable on withdrawals from an individual_retirement_account ira during and whether petitioners are liable for the additional tax under sec_72 the facts stipulated by the parties in the stipulation of facts and the supplemental stipulation of facts are incorporated herein by reference petitioners resided in eagle rock california at the time their petition was filed with the court during the years through petitioner ronny h schmalzer petitioner was employed in the lithography business by various employers several of petitioner’s employers during this period had pension plans in which petitioner may have been eligible to participate or in which he did participate on date petitioner established an ira with the purchase of a variable rate certificate at california federal savings and loan the record title for the certificate was california federal savings and loan as trustee for ronny h schmalzer under the ira league retirement_plan the initial deposit for this certificate was dollar_figure subsequently from time respondent conceded that the petitioners are entitled to the mortgage interest_deduction claimed on their return although the certificate shows the initial maturity_date to be date we believe the date should have been date as the renewal term for the certificate was years to time petitioner made various deposits to and withdrawals from the ira account the record reflects that petitioner made the following deposits to and withdrawals from the ira account date deposits withdrawals date date date date date date date date dollar_figure big_number big_number dollar_figure in petitioner made the following withdrawals from the ira account date date date date total dollar_figure big_number big_number big_number big_number on date there was a balance in the ira account of dollar_figure petitioners contend that they did not claim any deductions for contributions to petitioner’s ira account on their federal_income_tax returns petitioners’ federal_income_tax returns for the years and are not part of the record petitioners’ return with the exception of the first page is part of the record but in the absence of the first page it is not possible to determine whether a deduction was claimed for an ira contribution in petitioners’ tax returns from through are part of the record and reflect that petitioners did not claim any deduction for contributions to the ira account for and but did claim a dollar_figure deduction for a contribution in on their federal_income_tax return petitioners did not disclose the receipt of the distribution from the ira account and did not report any amount as taxable_income in the notice_of_deficiency respondent determined that the dollar_figure withdrawn from the ira account in is includable in petitioner’s gross_income pursuant to sec_408 and sec_72 petitioners contend that they are entitled to exclude from gross_income the ira_distributions on the grounds that they had a basis in the ira contributions respondent contends that petitioners had a zero basis in the contributions generally taxpayers do not have a basis in ira contributions that were made prior to sec_408 as in effect for provides notwithstanding any other provision of this title the basis of any person in such an account or annuity is zero for contributions made after however taxpayers are allowed a basis in ira contributions to the exhibit containing most of the return does have a data sheet which if closely examined lends the inference that no ira contribution was deducted but does not permit any inference as to whether any ira contribution was made the extent the contribution is considered an investment_in_the_contract sec_408 sec_72 thus a distribution of ira contributions that were made before as well as the earnings thereon are fully includable in the taxpayer’s gross_income upon distribution further a distribution of ira contributions that are made after may or may not be includable in the taxpayer’s gross_income depending upon whether the contributions are considered an investment in a contract under these rules petitioner is not entitled to any basis in his contributions made for and the record does not reflect whether petitioner made any contributions in or whether petitioners claimed a deduction on their return for contributions made in in petitioner made a contribution of dollar_figure based upon the fact that petitioners claimed a dollar_figure deduction on their return petitioner is not entitled to a basis in that contribution in the years and petitioner deposited dollar_figure in the ira account and petitioners did not claim any deduction therefor on their or federal_income_tax return accordingly for these contributions petitioner has a basis of dollar_figure in petitioner withdrew dollar_figure and within days thereafter deposited dollar_figure to the ira account accordingly the dollar_figure withdrawn and redeposited does not constitute a deposit as it is a timely rollover of a previous withdrawal see sec_408 accordingly in petitioner made a deposit into the ira account of dollar_figure from new money for which no deduction was claimed on their federal_income_tax return accordingly petitioner has a basis of dollar_figure with regard to said contribution therefore the record reflects that petitioner has a total basis in his ira account contributions of dollar_figure that is not the end of our inquiry however for we must still calculate the amount to be excluded from gross_income the portion of the distribution that is excludable from income as a return of basis is determined by multiplying the distribution by a fraction the numerator of which consists of the total amount of the nondeductible_contributions ie basis and the denominator of which consists of the sum of the following items the ira account balance as of the last day of the tax_year in which the distribution is made dollar_figure the amount of the distribution valued as of the day of the distribution dollar_figure and any outstanding rollover sec_72 sec_408 and hall v commissioner tcmemo_1998_336 there is no indication that there is any outstanding rollover involved in this case accordingly the amount of excludable basis in the instant case is computed by multiplying the amount of the distribution dollar_figure by a fraction the numerator of which is dollar_figure and the denominator of which is dollar_figure plus dollar_figure resulting in an amount excludable of dollar_figure finally we must consider whether petitioner is liable for the additional tax set forth in sec_72 sec_72 provides for a 10-percent additional tax on premature distributions from all qualified_retirement_plans with exceptions numerated in sec_72 one of those exceptions is for distributions made after the taxpayer reaches the age of that exception is clearly not involved herein as petitioner wa sec_58 years old at the time of the distributions none of the other exceptions are relevant to this case accordingly we hold that petitioner is liable for the 10-percent additional tax on premature distributions from a qualified_plan for as provided in sec_72 to reflect the above decision will be entered under rule an ira is a qualified_retirement_plan sec_4974
